     Case 4:19-cv-04274 Document 379 Filed on 02/08/21 in TXSD Page 1 of 1




                           United States District Court
                           Southern District of Texas
                                Houston Division


Toshiba International Corporation       §
                                        §
v.                                      §        Civil Action 4:19−cv−04274
                                        §
Pablo D'Agostino, et al.                §

                               Notice of Referral


     The following motion is referred to Magistrate Judge Peter Bray:
                             Sealed Motion − #371


Date: February 8, 2021.

                                                Nathan Ochsner, Clerk

                                                By: E. Alexander, Deputy
                                                Clerk
